DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Claim 1 recites “wherein the radar sensor comprises a waveguide, and wherein the waveguide comprises a wall having an interface end that is in electrical contact with the printed circuit board, and wherein the wall at least partially bounds a portion of the printed circuit board and has an inboard side facing inboard toward the at least partially bounded portion of the printed circuit board and an outboard side facing outboard away from the at least partially bounded portion of the printed circuit board; and
wherein the interface end of the wall of the waveguide comprises at least one notch present at the outboard side of the wall to establish a respective at least one area of electrical contact between the interface end of the waveguide and the printed circuit board inboard of the respective at least one notch.”
Claim 12 recites “wherein the radar sensor comprises a waveguide, and wherein the waveguide comprises a wall having an interface end that is in electrical contact with the printed circuit board, and wherein the wall at least partially bounds a portion of the printed circuit board; and

wherein the waveguide is secured to the printed circuit board via at least one fastener disposed in and along the wall and at least partially through the printed circuit board, and wherein the at least one notch is present at the interface end of the wall where a portion of the at least one fastener is located.”
Claim 18 recites “wherein the radar sensor comprises a waveguide, and wherein the waveguide comprises a plurality of walls having an interface end that is in electrical contact with the printed circuit board, and wherein the wall bounds a portion of the printed circuit board and has an inboard side facing inboard toward the bounded portion of the printed circuit board and an outboard side facing outboard away from the bounded portion of the printed circuit board; and
wherein the interface end of the plurality of walls of the waveguide comprises a plurality of notches present at the outboard side of the plurality of walls to establish respective areas of electrical contact between the interface end of the waveguide and the printed circuit board inboard of the respective notches.”

That is, the claimed structural disposition and functional language applied to the notch limitations renders the claims allowable.  Based upon the specification (para 0018-0023) and drawings (figure 6A,B), the Applicant’s terms such as wall, bounded portion, interface, outboard, and inboard have been defined as well as the placement of 
deGraauw (US 2020/0365535) discloses an integrated circuit package wherein a PCB (element 140) is connected to a waveguide structure 110.  deGraauw shows in fig 1A the PCB mounted on a board 108, the board 108 connected to waveguide structure 110 by support structures 106.  This configuration gives the appearance of a “notch” as shown in Applicant’s fig 6A,B however the additional limitations regarding the disposition of Applican’ts notch could not be said to be satisfied by the deGraauw figures.  
Ding (US 9332680) discloses an electrical module comprising an electrical seal between a PCB and other components in which an electrically isolating structure is inserted in a waveguide (elements 150, 116).  While this configuration has some components that may satisfy a “notch”-like structure the additional limitaitons which define the notch configuration are lacking.  
Schmalenberg (US 2015/0346322) discloses a conventional automotive RF integrated circuit comprising PCB layers 100, 104, 106 and circuit components 108 couples with a waveguide structures 202.  The PCB to waveguide structure interface is not shown as having any sort of notched features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648